t c memo united_states tax_court yousef rouzmehr petitioner v commissioner of internal revenue respondent docket no filed date glenn abel for petitioner michelle ferreira for respondent memorandum opinion parr judge respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and a penalty under section in the amount of dollar_figure after mutual concessions which the parties have all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated stipulated the only remaining issue for trial is whether petitioner is liable for an accuracy-related_penalty under sec_6662 the parties filed a stipulation of settled issues showing that petitioner failed to report a state tax_refund of dollar_figure interest_income of dollar_figure and net gambling income of dollar_figure the parties also stipulated agreed adjustments to schedule c of petitioner's income_tax return as follows description per return agreed adjustment to return agreed total gross_receipts dollar_figure dollar_figure dollar_figure less cost of big_number big_number big_number sales gross_income big_number big_number big_number petitioner had deducted schedule c expenses of dollar_figure the parties agree to an adjustment of dollar_figure or total schedule c expenses in the amount of dollar_figure these agreements result in net schedule c income in the amount of dollar_figure ie dollar_figure-dollar_figure as opposed to a loss of dollar_figure claimed on the return there will also be an automatic_adjustment to self-employment_tax which will be computed mathematically some of the facts have been stipulated and are so found the stipulation and attached exhibits are incorporated herein by this reference at the time of filing the petition herein petitioner resided in san jose california petitioner was born date in tabriz iran he attended but did not complete college in the united_states and became a permanent resident in since that time he has been employed as an engineer in mid-1988 petitioner started a business called esti memory international emi petitioner's father died in his mother still lives in iran although petitioner did keep some records as shown by respondent's concessions his books_and_records were not adequate to determine his correct income therefore respondent performed a bank_deposits analysis on petitioner's business checking account the use of the bank_deposits method for computing income has long been sanctioned by this court 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir this analysis revealed excess deposits in the amount of dollar_figure which respondent identified and attributed to unreported schedule c gross_receipts the stipulations show that petitioner failed to report net gambling income_interest income and a state tax_refund totaling dollar_figure he underreported schedule c income by dollar_figure by claiming a loss of dollar_figure instead of positive net_income of dollar_figure he also failed to pay self- employment_tax petitioner's return was prepared by mr hassan g aslanpour an iranian who was recommended to petitioner by friends mr aslanpour was not called by either party although respondent had listed him as a witness respondent stated that she had decided not to call him because he had no memory of the return and no records of it mr aslanpour apparently did not give petitioner a copy of his return the copy in evidence came from respondent's files at trial petitioner stated that the schedule c attached to his return does not bear the name of his company and has no relationship to his income and expenses he also said he had never seen this schedule c before however petitioner did sign his form_1040 and the loss shown on line of schedule c is reflected on page of the form_1040 line it appears however that mr aslanpour did create the schedule c out of whole cloth with the prime purpose of showing a loss during the course of the audit which first involved a revenue_agent and later an appeals officer petitioner was represented at various times by at least three knowledgeable people two of whom were c p a 's and one of whom was a former internal_revenue_service irs agent petitioner claims that each of these individuals told him to lie about certain aspects of his return for instance at trial he claimed contrary to the stipulation of settled issues that the funds he expended in gambling were not receipts from his business but an inheritance from his father this was the first time petitioner had raised this claim and we held him to his stipulation which he had agreed to while represented by a c p a and with full knowledge and acquiescence rule e provides a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires to allow petitioner at this late date to contradict his stipulation without any warning or advance notice to respondent or to the court would be highly prejudicial to respondent and we exercise our discretion to hold petitioner to his stipulation petitioner also claimed that he questioned his return preparer about showing a loss from his schedule c business because he knew at the time he filed his petition that the business had made money however he signed the return as it was because according to him the preparer told him the irs would not audit the return sec_6662 imposes a 20-percent addition on the amount of underpayment due to negligence or disregard of rules and regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 sec_1_6662-3 income_tax regs petitioner has the burden of proving that respondent's determination with regard to negligence is erroneous marcello v commissioner supra pincite 103_tc_111 a taxpayer cannot avoid his duty to file accurate returns simply by shifting responsibility to his agents 63_tc_149 the ultimate responsibility for a correct return lies with the taxpayer who must furnish the necessary information to his agent who prepared the return 57_tc_781 petitioner has been in this country for more than years attended college here and is doing business here he has a responsibility and a duty to comply with the income_tax laws and to familiarize himself with them we thus find and hold that petitioner is liable for the penalty for negligence to reflect the foregoing decision will be entered under rule l55
